Bloodworth, J.
1. The accused was trjed for murder and convicted of voluntary manslaughter. Under the facts of the case, as shown by the record, a new trial is demanded because the court erred in charging the jury on voluntary manslaughter. See Coleman v. State, 121 Ga. 594 (49 S. E. 716); Robinson v. State, 109 Ga. 506 (34 S. E. 1017).
2. As the case is to be .tried again, it is unnecessary to pass upon the other assignments of error.

Judgment reversed.


Stephens, J., concurs. Broyles, P. J. dissents.